Exhibit 10.2


FIRST SUPPLEMENTAL INDENTURE


DATED AS OF NOVEMBER 14, 2002


AMONG


EVEREST REINSURANCE HOLDINGS, INC.,


AS ISSUER,


EVEREST RE GROUP, LTD.


(SOLELY FOR THE PURPOSES OF SECTION 4.2(B) AND ARTICLE X),


AND


JPMORGAN CHASE BANK


AS TRUSTEE

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I
DEFINITIONS

Page SECTION 1.1 Definition of Terms 2 

ARTICLE II
GENERAL TERMS AND CONDITIONS OF THE SUBORDINATED DEBT SECURITIES

SECTION 2.1 Designation and Principal Amount 3  SECTION 2.2 Maturity 3  SECTION
2.3 Form and Payment 3  SECTION 2.4 [RESERVED] 4  SECTION 2.5 Interest 4 

ARTICLE III
REDEMPTION OF THE SUBORDINATED DEBT SECURITIES

SECTION 3.1 Tax Event and Investment Company Event Redemption Price 4  SECTION
3.2 Optional Redemption 4  SECTION 3.3 No Sinking Fund 5 

ARTICLE IV
EXTENSION OF INTEREST PAYMENT PERIOD; RESTRICTIONS APPLICABLE UPON CERTAIN
EVENTS

SECTION 4.1 Extension of Interest Payment Period 5  SECTION 4.2 Restrictions
Applicable Upon Certain Events 6 

ARTICLE V DEFEASANCE

SECTION 5.1 No Defeasance 7 

ARTICLE VI
ADDITIONAL EVENT OF DEFAULT

SECTION 6.1 Additional Event of Default 7 

ARTICLE VII
SHORTENING OF STATED MATURITY

SECTION 7.1 No Shortening of Stated Maturity 8 

ARTICLE VIII
FORM OF SUBORDINATED DEBT SECURITY

SECTION 8.1 Form of Subordinated Debt Security 8 

ARTICLE IX
ORIGINAL ISSUE OF SUBORDINATED DEBT SECURITIES

SECTION 9.1 Original Issue of Subordinated Debt Securities 18 

ARTICLE X
MISCELLANEOUS

SECTION 10.1 Submission to Jurisdiction; Agent for Service of Process 18 
SECTION 10.2 Governing Law 18  SECTION 10.3 Separability 18  SECTION 10.4
Counterparts 19 

ARTICLE XI
FURTHER MISCELLANOUSE PROVISIONS

SECTION 11.1 Ratification of Indenture 19  SECTION 11.2 Trustee Not Responsible
For Recitals, ETC 19  SECTION 11.3 Guarantee Agreement and Trust Agreement 19 

--------------------------------------------------------------------------------

        FIRST SUPPLEMENTAL INDENTURE, dated as of November 14, 2002 (this “First
Supplemental Indenture”), among Everest Reinsurance Holdings, Inc., a Delaware
corporation (the “Corporation”), JPMorgan Chase Bank, as trustee (the
“Trustee”), and solely for the purposes of Section 4.2(b) and Article X hereof,
Everest Re Group, Ltd., a Bermuda company (“Everest Group”).

        WHEREAS, the Corporation executed and delivered the Junior Subordinated
Indenture dated as of the date hereof (the “Base Indenture”) to the Trustee to
provide for the future issuance of the Corporation’s junior subordinated debt
securities (the “Securities”), to be issued from time to time in one or more
series as might be determined by the Corporation under the Base Indenture;

        WHEREAS, pursuant to the terms of the Base Indenture, the Corporation
desires to provide for the establishment of a new series of its Securities to be
known as its 7.85% Junior Subordinated Debt Securities due November 15, 2032
(the “Subordinated Debt Securities”) with specific terms and provisions, the
form and substance of such Subordinated Debt Securities and the terms,
provisions and conditions thereof to be set forth as provided in the Base
Indenture and this First Supplemental Indenture (together, the “Indenture”);

        WHEREAS, Everest Re Capital Trust, a Delaware statutory trust (the
“Trust”), has offered to the public its 7.85% Preferred Securities (the
“Preferred Securities”), representing undivided beneficial ownership interests
in the assets of the Trust, and proposes to invest the proceeds from such
offering, together with the proceeds of the issuance and sale by the Trust to
the Corporation of its 7.85% Common Securities (the “Common Securities” and
together with the Preferred Securities, the “Trust Securities”), in the
Subordinated Debt Securities;

        WHEREAS, the Corporation has requested that the Trustee execute and
deliver this First Supplemental Indenture and all requirements necessary to make
this First Supplemental Indenture a valid instrument in accordance with its
terms, and to make the Subordinated Debt Securities, when executed by the
Corporation and authenticated and delivered by the Trustee, the valid
obligations of the Corporation, have been done and performed and all acts and
things necessary have been done and performed to make this First Supplemental
Indenture enforceable in accordance with its terms, and the execution and
delivery of this First Supplemental Indenture has been duly authorized in all
respects; and

--------------------------------------------------------------------------------

        WHEREAS, Everest Group has agreed for good and valuable consideration,
the receipt of which is hereby acknowledge, to be a party to this First
Supplemental Indenture solely for the purposes of Section 4.2(b) and Article X
hereof;

        NOW THEREFORE, in consideration of the purchase and acceptance of the
Subordinated Debt Securities by the Holders thereof, and for the purpose of
setting forth, as provided in the Indenture, the form and substance of the
Subordinated Debt Securities and the terms, provisions and conditions thereof,
the Corporation and Everest Group (solely for the purposes of Section 4.2(b) and
Article X hereof) each covenant and agree with the Trustee as follows:


ARTICLE I


DEFINITIONS

SECTION 1.1                DEFINITION OF TERMS.

          Unless the context otherwise requires:

(a)     a term defined in the Base Indenture has the same meaning when used in
this First Supplemental Indenture;

(b)     a term defined anywhere in this First Supplemental Indenture has the
same meaning throughout;

(c)     the singular includes the plural and vice versa;

(d)     headings are for convenience of reference only and do not affect
interpretation;

(e)     the following terms have the meanings given to them in the Trust
Agreement: (i) Administrative Trustee; (ii) Business Day; (iii) Clearing Agency;
(iv) Delaware Trustee; (v) Guarantee Agreement; (vi) Investment Company Event;
(vii) Preferred Securities Certificate; (viii) Underwriting Agreement;
(ix) Property Trustee; and (x)  Tax Event.

(f)     the following terms have the meanings given to them in this
Section 1.1(f):

        “Coupon Rate” shall have the meaning set forth in Section 2.5.

        “Everest Group Rights Plan” means a plan of Everest Group providing for
the issuance by Everest Group to all holders of its common shares, par value
$0.01 per share, of rights entitling the holders thereof to subscribe for or
purchase shares of any class or series of capital stock of Everest Group which
rights (i) are deemed to be transferred with such common shares, and (ii) are
also issued in respect of future issuances of such common shares, in each case
until the occurrence of a specified event or events.

        “Extension Period” shall have the meaning set forth in Section 4.1.

        “Maturity Date” shall have the meaning set forth in Section 2.2

        “Trust Agreement” means the Amended and Restated Trust Agreement of
Everest Re Capital Trust, a Delaware statutory trust, dated as of the date
hereof.


ARTICLE II


GENERAL TERMS AND CONDITIONS OF


THE SUBORDINATED DEBT SECURITIES

 SECTION 2.1                DESIGNATION AND PRINCIPAL AMOUNT.

        There is hereby authorized a series of Securities designated the 7.85%
Junior Subordinated Debt Securities due November 15, 2032 (the “Subordinated
Debt Securities”), limited in aggregate principal amount to Two Hundred Six
Million One Hundred Eighty Seven Thousand Dollars ($206,187,000), or Two Hundred
Thirty One Million Nine Hundred Sixty One Thousand Dollars ($231,961,000) if the
Underwriters’ (as defined in the Underwriting Agreement) over-allotment option
pursuant to the Underwriting Agreement is exercised in full, which amount shall
be as set forth in any Corporation Order of the Corporation for the
authentication and delivery of Subordinated Debt Securities pursuant to Section
3.3 of the Base Indenture.

SECTION 2.2                MATURITY.

        The unpaid principal amount of the Subordinated Debt Securities shall be
due and payable on November 15, 2032 (the “Maturity Date”).

SECTION 2.3                FORM AND PAYMENT.

        Except as provided in Section 3.5 of the Base Indenture, the
Subordinated Debt Securities shall be issued in fully registered certificated
form without interest coupons, bearing identical terms, registered in the name
of the Property Trustee of the Trust on behalf of the Trust. The form of the
Subordinated Debt Securities is set forth in Article VIII hereof and the terms
of such Securities as set forth in such form are incorporated herein by
reference. Principal and interest on the Subordinated Debt Securities issued in
certificated form will be payable, the transfer of such Subordinated Debt
Securities will be registrable and such Subordinated Debt Securities will be
exchangeable for Subordinated Debt Securities bearing identical terms and
provisions at the office or agency of the Trustee; provided, however, that
payment of interest may be made at the option of the Corporation by check mailed
to the Holder at such address as shall appear in the Security Register and as
otherwise set forth in the form of Subordinated Debt Securities. Notwithstanding
the foregoing, so long as the Holder of any Subordinated Debt Securities is the
Property Trustee, the payment of the principal of and interest (including
Additional Interest and Additional Sums, if any) on such Subordinated Debt
Securities held by the Property Trustee will be made at such place and to such
account as may be designated by the Property Trustee. In case the Subordinated
Debt Securities are issued in the form of Global Securities in accordance with
Section 3.5(e) of the Base Indenture, unless otherwise designated by the
Corporation, the Depositary therefor shall be The Depository Trust Company.

SECTION 2.4[RESERVED]

SECTION 2.5                  INTEREST.

        Each Subordinated Debt Security will bear interest at the rate of 7.85%
per annum (the “Coupon Rate”) from the original date of issuance until the
Maturity Date, together with Additional Sums, if any, and on any overdue
principal and (to the extent that payment of such interest is enforceable under
applicable law) on any overdue installment of interest at the Coupon Rate
compounded quarterly, payable (subject to the provisions of Article IV herein)
quarterly in arrears on February 15, May 15, August 15, and November 15, of each
year (each, an “Interest Payment Date”) commencing on February 15, 2003 to the
Person in whose name such Subordinated Debt Security or any Predecessor Security
is registered, at the close of business on the Regular Record Date for such
interest installment, except as provided in Section 3.8 of the Base Indenture;
provided that no Additional Sums shall accrue or be payable in respect of
Subordinated Debt Securities distributed to holders of Preferred Securities in
connection with a dissolution of the Trust.


ARTICLE III


REDEMPTION OF THE SUBORDINATED DEBT SECURITIES

SECTION 3.1        Tax Event and Investment Company Event Redemption Price.

        If a Tax Event or Investment Company Event shall occur and be
continuing, and the Corporation elects, at its option, to redeem the
Subordinated Debt Securities in whole (but not in part) in accordance with
Article XI of the Base Indenture, the Redemption Price shall be equal to the
aggregate principal amount of the Subordinated Debt Securities subject to
redemption plus accrued and unpaid interest thereon, including Additional
Interest and Additional Sums, if any, to the date of such redemption; provided
that the Redemption Price of Subordinated Debt Securities redeemed in accordance
with Section 3.1 of this Supplemental Indenture within 90 days of a Tax Event
shall not include Additional Sums arising in respect of such Securities as a
result of such Tax Event.

SECTION 3.2                OPTIONAL REDEMPTION.

        On or after November 14, 2007, the Corporation, at its option, may from
time to time redeem the Subordinated Debt Securities in whole or in part at a
Redemption Price equal to the aggregate principal amount of the Subordinated
Debt Securities subject to redemption plus accrued and unpaid interest thereon,
including Additional Interest and Additional Sums, if any, to the date of such
redemption. Payment of the Redemption Price to each Holder of Subordinated Debt
Securities shall be made by the Corporation, no later than 12:00 noon, New York
City time, on the Redemption Date, in the manner set forth in the third
paragraph of the form of Subordinated Debt Securities or so long as the Holder
of the Subordinated Debt Securities is the Property Trustee such payment shall
be made at such place and to such account as may be designated by the Property
Trustee. If the Paying Agent (other than the Corporation) holds in trust
immediately available funds sufficient to pay the Redemption Price of the
Subordinated Debt Securities (or, if the Corporation is acting as Paying Agent
and has set aside and segregated in trust such funds or the Property Trustee has
received the Redemption Price), then, on such Redemption Date, such Subordinated
Debt Securities will cease to be Outstanding and interest thereon will cease to
accrue, whether or not such Subordinated Debt Securities have been received by
the Paying Agent, and all other rights of the Holder in respect of the
Subordinated Debt Securities shall terminate and lapse (other than the right to
receive the Redemption Price upon delivery of such Subordinated Debt Securities
but without interest on such Redemption Price).

SECTION 3.3                NO SINKING FUND.

        The Subordinated Debt Securities are not entitled to the benefit of any
sinking fund.


ARTICLE IV


EXTENSION OF INTEREST PAYMENT PERIOD; RESTRICTIONS APPLICABLE UPON CERTAIN
EVENTS

SECTION 4.1                EXTENSION OF INTEREST PAYMENT PERIOD.

        So long as no Event of Default has occurred or is continuing under the
Indenture, the Corporation shall have the right, in accordance with Section 3.12
of the Base Indenture, at any time during the term of the Subordinated Debt
Securities, from time to time, to defer the payment of interest on such
Subordinated Debt Securities for a period not exceeding 20 consecutive quarterly
interest payment periods with respect to each such period, provided that no such
period may extend beyond the Maturity Date of the Subordinated Debt Securities
or end on a date other than an Interest Payment Date (each, an “Extension
Period”), during which Extension Periods the Corporation shall have the right to
make no payments or partial payments of interest on any Interest Payment Date.
Prior to the termination of any such Extension Period, the Corporation may
further extend the interest payment period, provided that no Extension Period
shall exceed 20 consecutive quarterly interest payment periods or extend beyond
the Maturity Date of the Subordinated Debt Securities or end on a date other
than an Interest Payment Date. Additional Interest will accrue at the Coupon
Rate on payments of interest deferred during the Extension Period. At the end of
any such Extension Period the Corporation shall pay all interest then accrued
and unpaid on the Subordinated Debt Securities (together with Additional
Interest thereon at the rate specified for the Subordinated Debt Securities of
such series to the extent permitted by applicable law). Upon the termination of
any such Extension Period and upon the payment of all accrued and unpaid
interest and Additional Interest then due on any Interest Payment Date, the
Corporation may elect to begin a new Extension Period, subject to the above
conditions, the conditions set forth in the Subordinated Debt Securities and the
applicable conditions set forth in the Indenture.

SECTION 4.2                RESTRICTIONS APPLICABLE UPON CERTAIN EVENTS.

(a)     (i) During any Extension Period, (ii) during the continuance of an Event
of Default or (iii) during the continuance of an Event of Default under the
Guarantee Agreement, the Corporation shall not, and shall cause each of its
Subsidiaries not to (A) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Corporation’s capital stock, or (B) make any payment of principal of or
interest or premium, if any, on or repay, repurchase or redeem any debt
securities of the Corporation that rank pari passu in all respects with or
junior in interest to the Subordinated Debt Securities or make any guarantee
payments with respect to any guarantee by the Corporation of the debt securities
of any Subsidiary of the Corporation if such guarantee ranks pari passu or
junior in interest to the Subordinated Debt Securities (other than in the case
of (A) and (B), (a) repurchases, redemptions or other acquisitions of shares of
capital stock of the Corporation in connection with any employment contract,
benefit plan or other similar arrangement with or for the benefit of any one or
more employees, officers, directors or consultants, in connection with a
dividend reinvestment or stockholder stock purchase plan or in connection with
the issuance of capital stock of the Corporation (or securities convertible into
or exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the applicable Extension Period or Event of
Default, (b) repurchases, redemptions or other acquisitions as a result of an
exchange or conversion of any class or series of the Corporation’s capital stock
(or any capital stock of a Subsidiary of the Corporation) for any class or
series of the Corporation’s capital stock or of any class or series of the
Corporation’s indebtedness for any class or series of the Corporation’s capital
stock, (c) the purchase of fractional interests in shares of the Corporation’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any Rights Plan, or the issuance of rights, stock or
other property under any Rights Plan, or the redemption or repurchase of rights
pursuant thereto, or (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock).

(b)     During any Extension Period, Everest Group shall not and shall cause its
Subsidiaries not to declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of Everest
Group’s capital stock (other than (i) repurchases, redemptions or other
acquisitions of shares of capital stock of Everest Group in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of any one or more employees, officers, directors or consultants, in
connection with a dividend reinvestment or stockholder stock purchase plan or in
connection with the issuance of capital stock of Everest Group (or securities
convertible into or exercisable for such capital stock) as consideration in an
acquisition transaction entered into prior to the applicable Extension Period,
(ii) repurchases, redemptions or other acquisitions as a result of an exchange
or conversion of any class or series of Everest Group’s capital stock (or any
capital stock of a Subsidiary of Everest Group) for any class or series of
Everest Group’s capital stock or of any class or series of Everest Group’s
indebtedness for any class or series of Everest Group’s capital stock, (iii) the
purchase of fractional interests in shares of Everest Group’s capital stock
pursuant to the conversion or exchange provisions of such capital stock or the
security being converted or exchanged, (iv) any declaration of a dividend in
connection with any Everest Group Rights Plan, or the issuance of rights, stock
or other property under any Everest Group Rights Plan, or the redemption or
repurchase of rights pursuant thereto, or (v) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock).


ARTICLE V


DEFEASANCE

SECTION 5.1                NO DEFEASANCE.

        The Subordinated Debt Securities are not subject to defeasance pursuant
to Section 13.2 or 13.3 of the Base Indenture.


ARTICLE VI


ADDITIONAL EVENT OF DEFAULT

SECTION 6.1                ADDITIONAL EVENT OF DEFAULT.

        The following shall be an additional Event of Default under Section 5.1
of the Base Indenture, which Event of Default shall be solely with respect to
the Subordinated Debt Securities:

        Default in the performance or breach of Section 4.2(b) of this First
Supplemental Indenture and continuance of such default or breach for a period of
60 days after there has been given, by registered or certified mail, to the
Corporation by the Trustee or to the Corporation and the Trustee by the Holders
of at least 33% in principal amount of the Outstanding Subordinated Debt
Securities a written notice specifying such default or breach and requiring it
to be remedied and stating that such notice is a “Notice of Default” under the
Indenture, unless the Trustee, or the Trustee and the Holders of a principal
amount of Subordinated Debt Securities not less than the principal amount of
Subordinated Debt Securities that gave such notice, as the case may be, shall
agree in writing to an extension of such period prior to its expiration;
provided, however, that the Trustee, or the Trustee and the Holders of such
principal amount of Subordinated Debt Securities, as the case may be, shall be
deemed to have agreed to an extension of such period if corrective action is
initiated by the Corporation and Everest Group within such period and is being
diligently pursued.


ARTICLE VII


SHORTENING OF STATED MATURITY

SECTION 7.1                NO SHORTENING OF STATED MATURITY.

        The corporation shall not have the right to shorten the maturity of the
Subordinated Debt Securities pursuant to Section 3.15 of the Base Indenture.


ARTICLE VIII


FORM OF SUBORDINATED DEBT SECURITY

SECTION 8.1                FORM OF SUBORDINATED DEBT SECURITY.

        The Subordinated Debt Securities and the Trustee’s Certificate of
Authentication to be endorsed thereon are to be substantially in the following
forms:


[FORM OF FACE OF SUBORDINATED DEBT SECURITY]

[IF THE SUBORDINATED DEBT SECURITY IS TO BE A GLOBAL SECURITY, INSERT — THIS
SUBORDINATED DEBT SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE
INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY
OR A NOMINEE OF A DEPOSITARY. THIS SUBORDINATED DEBT SECURITY IS EXCHANGEABLE
FOR SUBORDINATED DEBT SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN
THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE.

        UNLESS THIS SUBORDINATED DEBT SECURITY IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW
YORK) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT AND ANY SUBORDINATED DEBT SECURITY ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT HEREON IS MADE TO CEDE & CO., ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY A PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]


EVEREST REINSURANCE HOLDINGS, INC.

7.85% Junior Subordinated Debt Security due November 15, 2032

No. $

[CUSIP No.__________________]

        EVEREST REINSURANCE HOLDINGS, INC., a corporation organized and existing
under the laws of Delaware (hereinafter called the “Corporation”, which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to [_______________], or registered
assigns, the principal sum of [__________] Dollars on November 15, 2032 [if the
Security is a Global Security, then insert, if applicable — , or such other
principal amount represented hereby as may be set forth in the records of the
Securities Registrar hereinafter referred to in accordance with the Indenture].
The Corporation further promises to pay interest on said principal sum from
November 14, 2002, or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, quarterly (subject to deferral as
set forth herein) in arrears on February 15, May 15, August 15 and November 15
of each year, commencing February 15, 2003, at the rate of 7.85% per annum,
together with Additional Sums, if any, as provided in Section 10.6 of the
Indenture until the principal hereof is paid or duly provided for or made
available for payment; provided, however, that any overdue principal, premium or
Additional Sums and any overdue installment of interest (whether as a result of
the Corporation’s election of an Extension Period or otherwise) shall bear
Additional Interest at the rate of 7.85% per annum (to the extent that the
payment of such interest shall be legally enforceable), compounded quarterly,
from the dates such amounts are due until they are paid or made available for
payment; provided further, that no Additional Sums shall accrue or be payable in
respect of Subordinated Debt Securities distributed to holders of Preferred
Securities in connection with a dissolution of the Trust. The amount of interest
payable for any full interest period will be computed by dividing the rate per
annum by four. The amount of interest payable for any partial interest period
shall be computed on the basis of the number of days elapsed in a 360-day year
of twelve 30-day months and the actual number of days elapsed in a partial month
in such period. The interest so payable, and punctually paid or duly provided
for, on any Interest Payment Date will, as provided in the Indenture, be paid to
the Person in whose name this Security (or one or more Predecessor Securities)
is registered at the close of business on the Regular Record Date for such
interest installment. Any such interest not so punctually paid or duly provided
for shall forthwith cease to be payable to the Holder on such Regular Record
Date and may either be paid to the Person in whose name this Security (or one or
more Predecessor Securities) is registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Securities of this series
not less than 10 days prior to such Special Record Date, or be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Securities of this series may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture.

        So long as no Event of Default has occurred and is continuing, the
Corporation shall have the right, at any time during the term of this Security,
from time to time to defer the payment of interest on this Security for up to 20
consecutive quarterly interest payment periods with respect to each deferral
period (each, an “Extension Period”), during which Extension Periods the
Corporation shall have the right to make no payments or partial payments of
interest on any Interest Payment Date, and at the end of which the Corporation
shall pay all interest then accrued and unpaid including any Additional
Interest, as provided below; provided, however, that no Extension Period shall
extend beyond the Stated Maturity of the principal of this Security and no such
Extension Period may end on a date other than an Interest Payment Date; and
provided, further, however, that (A) during any such Extension Period, (B)
during the continuance of an Event of Default or (C) during the continuance of
an Event of Default (as defined in the Guarantee Agreement described in the
Trust Agreement), the Corporation shall not and shall cause each of its
Subsidiaries not to (i) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Corporation’s capital stock, or (ii) make any payment of principal of or
interest or premium, if any, on or repay, repurchase or redeem any debt
securities of the Corporation that rank pari passu in all respects with or
junior in interest to this Security or make any guarantee payments with respect
to any guarantee by the Corporation of the debt securities of any Subsidiary of
the Corporation if such guarantee ranks pari passu or junior in interest to the
Securities (other than in the case of (i) and (ii), (a) repurchases, redemptions
or other acquisitions of shares of capital stock of the Corporation in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of any one or more employees, officers,
directors or consultants, in connection with a dividend reinvestment or
stockholder stock purchase plan or in connection with the issuance of capital
stock of the Corporation (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the applicable Extension Period or Event of Default, (b) repurchases,
redemptions or other acquisitions as a result of an exchange or conversion of
any class or series of the Corporation’s capital stock (or any capital stock of
a Subsidiary of the Corporation) for any class or series of the Corporation’s
capital stock or of any class or series of the Corporation’s indebtedness for
any class or series of the Corporation’s capital stock, (c) the purchase of
fractional interests in shares of the Corporation’s capital stock pursuant to
the conversion or exchange provisions of such capital stock or the security
being converted or exchanged, (d) any declaration of a dividend in connection
with any Rights Plan, or the issuance of rights, stock or other property under
any Rights Plan, or the redemption or repurchase of rights pursuant thereto, or
(e) any dividend in the form of stock, warrants, options or other rights where
the dividend stock or the stock issuable upon exercise of such warrants, options
or other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock). Prior to the termination of any
such Extension Period, the Corporation may further defer the payment of
interest, provided, however, that no Extension Period shall exceed 20
consecutive quarterly interest payment periods, extend beyond the Stated
Maturity of the principal of this Security or end on a date other than an
Interest Payment Date. Upon the termination of any such Extension Period and
upon the payment of all accrued and unpaid interest and Additional Interest then
due on any Interest Payment Date, the Corporation may elect to begin a new
Extension Period, subject to the above conditions. No interest shall be due and
payable during an Extension Period, except at the end thereof, but each
installment of interest that would otherwise have been due and payable during
such Extension shall bear Additional Interest (to the extent that the payment of
such interest shall be legally enforceable) at the rate of 7.85% per annum,
compounded quarterly and calculated as set forth in the first paragraph of this
Security, from the dates on which amounts would otherwise have been due and
payable until paid or made available for payment. The Corporation shall give the
Holder of this Security and the Trustee notice of its election to begin any
Extension Period at least one Business Day prior to the next succeeding Interest
Payment Date on which interest on this Security would be payable but for such
deferral or so long as such Securities are held by Everest Re Capital Trust, at
least one Business Day prior to the earlier of (i) the next succeeding date on
which Distributions on the Preferred Securities of such Issuer Trust would be
payable but for such deferral, and (ii) the date on which the Property Trustee
of such Issuer Trust is required to give notice to the New York Stock Exchange
or other applicable self-regulatory agency or to holders of such Preferred
Securities of the record date or the date such Distributions are payable.

        Payment of the principal of (and premium, if any) and interest on this
Security will be made at the office or agency of the Corporation maintained for
that purpose in the Borough of Manhattan, The City of New York, in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts; provided, however, that at the
option of the Corporation payment of interest may be made (i) by check mailed to
the address of the Person entitled thereto as such address shall appear in the
Securities Register, or (ii) by wire transfer in immediately available funds at
such place and to such account as may be designated by the Person entitled
thereto as specified in the Securities Register; provided that the Paying Agent
shall have received satisfactory wire transfer instructions at least five
Business Days prior to the applicable payment date.

        The indebtedness evidenced by this Security is, to the extent provided
in the Indenture, subordinate and junior in right of payment to the prior
payment in full of all Senior Indebtedness, and this Security is issued subject
to the provisions of the Indenture with respect thereto. Each Holder of this
Security, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on his or her behalf to take
such actions as may be necessary or appropriate to effectuate the subordination
so provided, and (c) appoints the Trustee his or her attorney-in-fact for any
and all such purposes. Each Holder hereof, by his or her acceptance hereof,
waives all notice of the acceptance of the subordination provisions contained
herein and in the Indenture by each holder of Senior Indebtedness, whether now
outstanding or hereafter incurred, and waives reliance by each such holder upon
said provisions.

        Reference is hereby made to the further provisions of this Security set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

        Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Security
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

        IN WITNESS WHEREOF, the Corporation has caused this instrument to be
duly executed under its corporate seal.

  EVEREST REINSURANCE   HOLDINGS, INC.      
By:                                               Name:   Title:     Attest:    
  [Secretary of Assistant Secretary]


 

--------------------------------------------------------------------------------


[FORM OF REVERSE OF SUBORDINATED DEBT SECURITY]

        This Security is one of a duly authorized issue of securities of the
Corporation (herein called the “Securities”), issued and to be issued in one or
more series under the Junior Subordinated Indenture, dated as of November 14,
2002 between the Corporation and JPMorgan Chase Bank, as Trustee, as
supplemented by the First Supplemental Indenture thereto dated as of November
14, 2002 (herein collectively called the “Indenture”), among the Corporation,
JPMorgan Chase Bank, as Trustee (herein called the “Trustee”, which term
includes any successor trustee under the Indenture), and, solely for purposes of
Section 4.2(b) and Article X thereof, Everest Re Group, Ltd., a Bermuda company,
to which Indenture and all indentures supplemental thereto reference is hereby
made for a statement of the respective rights, limitations of rights, duties and
immunities thereunder of the Corporation, the Trustee, the holders of Senior
Indebtedness and the Holders of the Securities, and of the terms upon which the
Securities are, and are to be, authenticated and delivered. This Security is one
of the series designated on the face hereof, limited in aggregate principal
amount to $206,187,000 (or $231,961,000 if the Underwriters’ over-allotment
option pursuant to the Underwriting Agreement is exercised in full).

        All terms used in this Security that are defined in the Indenture or in
the Amended and Restated Trust Agreement, dated as of November 14, 2002, (as
modified, amended or supplemented from time to time, the “Trust Agreement”),
relating to Everest Re Capital Trust (the “Issuer Trust”) among the Corporation,
as Depositor, the Trustees named therein and the Holders from time to time of
the Trust Securities issued pursuant thereto, shall have the meanings assigned
to them in the Indenture or the Trust Agreement, as the case may be.

        The Corporation may at any time, at its option, on or after November 14,
2007 and subject to the terms and conditions of Article XI of the Indenture and
Article III of said First Supplemental Indenture, redeem this Security in whole
at any time or in part from time to time, at a Redemption Price equal to 100% of
the principal amount hereof, together, in the case of any such redemption, with
accrued interest, including any Additional Interest and Additional Sums, if any,
to but excluding the date fixed for redemption.

        In addition, upon the occurrence and during the continuation of a Tax
Event or an Investment Company Event in respect of the Issuer Trust, the
Corporation may, at its option, at any time within 90 days of the occurrence and
during the continuation of such Tax Event or Investment Company Event, as the
case may be, redeem this Security, in whole but not in part, subject to the
terms and conditions of Article XI of the Indenture and Article III of said
First Supplemental Indenture, at a redemption price equal to 100% of the
principal amount hereof, together, in the case of any such redemption, with
accrued interest, including any Additional Interest and Additional Sums, if any,
to but excluding the date fixed for redemption.

        In the event of redemption of this Security in part only, a new Security
or Securities of this series for the unredeemed portion hereof will be issued in
the name of the Holder hereof upon the cancellation hereof.

        The Indenture permits, with certain exceptions as therein provided, the
Corporation and the Trustee at any time to enter into a supplemental indenture
or indentures for the purpose of modifying in any manner the rights and
obligations of the Corporation and of the Holders of the Securities, with the
consent of the Holders of not less than a majority in principal amount of the
Outstanding Securities of each series to be affected by such supplemental
indenture. The Indenture also contains provisions permitting Holders of
specified percentages in principal amount of the Securities of each series at
the time Outstanding, on behalf of the Holders of all Securities of such series,
to waive compliance by the Corporation with certain provisions of the Indenture
and certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange herefor
or in lieu hereof, whether or not notation of such consent or waiver is made
upon this Security.

        As provided in and subject to the provisions of the Indenture, if an
Event of Default with respect to the Securities of this series at the time
Outstanding occurs and is continuing, then and in every such case the Trustee or
the Holders of not less than 33% in aggregate principal amount of the
Outstanding Securities of this series may declare the principal amount of all
the Securities of this series to be due and payable immediately, by a notice in
writing to the Corporation (and to the Trustee if given by Holders); provided,
however, that, if upon an Event of Default, the Trustee or such Holders fail to
declare the principal of all the Outstanding Securities of this series to be
immediately due and payable, the holders of at least 33% in aggregate
Liquidation Amount of the Preferred Securities then Outstanding shall have the
right to make such declaration by a notice in writing to the Corporation and the
Trustee; and upon any such declaration the principal amount of and the accrued
interest (including Additional Interest and Additional Sums, if any) on all the
Securities of this series shall become immediately due and payable, provided,
however, that the payment of principal and interest (including Additional
Interest and Additional Sums, if any) on such Securities shall remain
subordinated to the extent provided in Article XIV of the Indenture.

        No reference herein to the Indenture and no provision of this Security
or of the Indenture shall alter or impair the obligation of the Corporation,
which is absolute and unconditional, to pay the principal of and any premium and
interest (including any Additional Interest) on this Security at the times,
place and rate, and in the coin or currency, herein prescribed.

        As provided in the Indenture and subject to certain limitations therein
set forth, the transfer of this Security is registrable in the Securities
Register, upon surrender of this Security for registration of transfer at the
office or agency of the Corporation maintained under Section 10.2 of the
Indenture for such purpose, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Corporation and the
Securities Registrar duly executed by, the Holder hereof or such Holder’s
attorney duly authorized in writing, and thereupon one or more new Securities of
this series, of like tenor, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.

        The Securities of this series are issuable only in registered form
without coupons in denominations of $25.00 and any integral multiple of $25.00
in excess thereof. As provided in the Indenture and subject to certain
limitations therein set forth, Securities of this series are exchangeable for a
like aggregate principal amount of Securities of this series and of like tenor
of a different authorized denomination, as requested by the Holder surrendering
the same.

        No service charge shall be made for any such registration of transfer or
exchange, but the Corporation may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.

        The Corporation, the Trustee and any agent of the Corporation or the
Trustee may treat the Person in whose name this Security is registered as the
owner hereof for all purposes, whether or not this Security be overdue, and
neither the Corporation, the Trustee nor any such agent shall be affected by
notice to the contrary.

        The Corporation and, by its acceptance of this Security or a beneficial
interest therein, the Holder of, and any Person that acquires a beneficial
interest in, this Security agree that for United States Federal, state and local
tax purposes it is intended that this Security constitute indebtedness.

        THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF.

--------------------------------------------------------------------------------


ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned assigns and transfers this
Subordinated Debt Security to:

        (Insert assignee’s social security or tax identification number)

        (Insert address and zip code of assignee)

      and irrevocably appoints agent to transfer this Subordinated Debt Security
on the books of the Securities Registrar. The agent may substitute another to
act for him or her.

Date:               Signature:                                           
Signature Guarentee:                           

(Sign exactly as your name appears on the other side of this Subordinated Debt
Security)

SIGNATURE GUARANTEE

        Signatures must be guaranteed by an "eligible guarantor institution"
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program ("STAMP") or
such other "signature guarantee program" as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

[FORM OF TRUSTEE'S CERTIFICATE OF AUTHENTICATION]

        This is one of the Securities of the series designated therein referred
to in the within-mentioned Indenture.

Date:     JPMORGAN CHASE BANK       as Trustee    
By:                                      Authorized officer

--------------------------------------------------------------------------------






ARTICLE IX


ORIGINAL ISSUE OF SUBORDINATED DEBT SECURITIES

SECTION 9.1           ORIGINAL ISSUE OF SUBORDINATED DEBT SECURITIES.

        Subordinated Debt Securities in the aggregate principal amount not to
exceed $206,187,000 ($231,961,000 if the Underwriters’ over-allotment option
pursuant to the Underwriting Agreement and the Pricing Agreement, dated November
8, 2002 relating thereto is exercised in full) may, upon execution of this First
Supplemental Indenture, be executed by the Corporation and delivered to the
Trustee for authentication, and the Trustee shall thereupon authenticate and
deliver said Subordinated Debt Securities in accordance with a Corporation
Order, without any further action by the Corporation.


ARTICLE X


MISCELLANEOUS

SECTION 10.1          SUBMISSION TO JURISDICTION; AGENT FOR SERVICE OF PROCESS.

        Everest Group hereby submits to jurisdiction in New York State with
respect to actions arising out of or in connection with any suit, action or
proceeding based on this First Supplemental Indenture. Everest Group has the
necessary corporate power and authority, and has taken all corporate action
required, to appoint Joseph A. Gervasi, Vice President, General Counsel and
Secretary of Everest Group as agent for the receipt of any service of process
with respect to such actions.

SECTION 10.2                   GOVERNING LAW.

        THIS FIRST SUPPLEMENTAL INDENTURE AND THE SUBORDINATED DEBT SECURITIES
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

SECTION 10.3                  SEPARABILITY.

        If any provision in this First Supplemental Indenture or in the
Subordinated Debt Securities shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the Subordinated Debt Securities
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein or therein.

SECTION 10.4                  COUNTERPARTS.

        This First Supplemental Indenture may be executed in any number of
counterparts each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.


ARTICLE XI


FURTHER MISCELLANOUSE PROVISIONS

SECTION 11.1                RATIFICATION OF INDENTURE.

        The Base Indenture as supplemented by this First Supplemental Indenture,
is in all respects ratified and confirmed, and this First Supplemental Indenture
shall be deemed part of the Base Indenture in the manner and to the extent
herein and therein provided.

SECTION 11.2           Trustee Not Responsible For Recitals, ETC.

        The recitals herein contained are made by the Corporation and not by the
Trustee, and the Trustee assumes no responsibility for the correctness thereof
and the Trustee makes no representation as to the validity or sufficiency of
this First Supplemental Indenture or of the Subordinated Debt Securities.

SECTION 11.3                GUARANTEE AGREEMENT AND TRUST AGREEMENT.

        The Guarantee Agreement and the Trust Agreement shall be deemed to be
specifically described in this First Supplemental Indenture for purposes of
clause (i) of the first proviso contained in Section 310(b) of the Trust
Indenture Act.

        [Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this First
Supplemental Indenture to be duly executed, and their respective corporate seals
to be hereunto affixed and attested, all as of the day and year first above
written.

EVEREST REINSURANCE HOLDINGS, INC.   By:   Name:   Title: Attest:     Everest Re
Group, LTD.   Solely for the purpose of Section 4.2(b)   and Article X hereof  
    By:   Name:   Title: Attest:     JPMORGAN CHASE BANK   as Trustee and not in
its individual capacity       By:   Name:   Title Attest:  